Citation Nr: 0928186	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
25, 1992, for the award of service connection for Hansen's 
disease.

2.  Entitlement to service connection for a depressive 
disorder secondary to service-connected migraine headaches.

3.  Entitlement to service connection for transient ischemic 
attacks secondary to service-connected migraine headaches.

4.  Entitlement to service connection for hypertension 
secondary to service-connected migraine headaches.

5.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 50 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1956 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In May 2009, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran submitted additional 
evidence to the Board.  The Veteran waived review of the 
newly submitted evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2008).  
Thus, the Board will consider such evidence in the 
adjudication of this appeal.

In an August 2007 statement, the Veteran asserted that he 
wished to have VA reverse a denial of benefits for Hansen's 
disease that occurred in July 1988.  The Board notes that VA 
must read sympathetically a self-represented appellant's 
claim of clear and unmistakable error (CUE).  See Andrews v. 
Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005); see also 
Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (a claim of 
CUE may be inferred from a sympathetic reading).  Based on a 
sympathetic reading of the Veteran's statement, he raised a 
claim of whether CUE was committed in a July 1988 rating 
decision that denied service connection for Hansen's disease.  
Additionally, in June 2008 and November 2008 submissions, the 
Veteran indicated that he believes the effective date for 
benefits relating to migraine headaches and sinusitis should 
be set to when he originally applied for service connection 
in August 1986.  Based on a sympathetic reading of the 
Veteran's statements, he raised a claim of whether CUE was 
committed in an August 2001 rating decision that failed to 
assign an effective date earlier than September 25, 1992, for 
the award of service connection for migraine headaches and 
whether CUE was committed in an August 2001 rating decision 
that failed to assign an effective date earlier than December 
5, 2000, for the award of service connection for sinusitis.  
Claims of CUE in prior RO decisions are to be adjudicated on 
the merits by the RO in the first instance.  See Jarrell v. 
Nicholson, 20 Vet. App. 326, 332-33 (2006).  As these three 
CUE claims have not been developed for appellate review, they 
are referred to the AOJ for appropriate action.

(The decision below addresses the effective date of the award 
of service connection for Hansen's disease.  The remaining 
claims are addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  By an October 1990 decision, the RO denied the Veteran's 
claim of service connection for Hansen's disease.  The 
Veteran did not appeal the decision.

2.  No claim of service connection for Hansen's disease was 
thereafter received prior to September 25, 2002.




CONCLUSIONS OF LAW

1.  An October 1990 RO decision, which denied entitlement to 
service connection for Hansen's disease, is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 19.129, 19.192 (1990).

2.  The assignment of an effective date earlier than 
September 25, 1992, for the award of service connection for 
Hansen's disease is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In this case, the Veteran has been awarded service connection 
for Hansen's disease.  The matter under consideration is an 
appeal of the initial decision concerning the proper 
effective date to be assigned for the grant of service 
connection.  Once the Veteran disagrees with an initial 
determination, other notice provisions apply to the remainder 
of the adjudication process, particularly those pertaining to 
the issuance of rating decisions and statements of the case 
(SOCs).  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 
38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
Even so, the Veteran was sent a VCAA notice letter, dated in 
February 2007, which notified him of the general criteria for 
establishing effective dates.  Consequently, a remand for 
further notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns on a 
determination as to the date that a claim of service 
connection was filed and whether a prior adverse decision 
became final.  There is no need for a medical examination or 
an opinion.  There is no suggestion that additional evidence, 
relevant to this matter, exists and can be procured.  No 
further development action is required.

II. Analysis

The Veteran originally filed a claim of service connection 
for Hansen's disease in August 1986.  The claim was denied by 
the RO in a July 1988 rating decision.  The Veteran was 
notified of the denial and his appellate rights later that 
month.  In February 1990, the Veteran filed a petition to 
reopen his claim.  By an April 1990 rating decision, service 
connection was denied.  After additional evidence was 
submitted, the RO issued another rating decision in October 
1990 wherein the claim of service connection for Hansen's 
disease was again denied.  The Veteran was notified of the 
October 1990 denial and his appellate rights by way of a 
November 1990 letter.  He did not appeal the decision within 
one year of that notice letter; thus, the RO's October 1990 
decision is final.  See 38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 19.129, 19.192 (1990).

On September 25, 1992, VA received a statement from the 
Veteran whereby he requested a re-evaluation of his 
previously requested Hansen's disease.  The statement was 
taken by the RO as an informal petition to reopen his 
previously denied claim of service connection for Hansen's 
disease.  The RO denied the claim in February 2004.  The 
Veteran appealed the decision and the Board ultimately 
granted service connection for Hansen's disease in an August 
2000 decision.  When the award was implemented in August 
2001, the RO set the effective date of the award of service 
connection for Hansen's disease as September 25, 1992-the 
date the RO determined it received the petition to reopen the 
claim.  The matter before the Board is an appeal of the 
initial determination of the effective date of the award of 
service connection.  The Veteran contends the effective date 
should be set to as early as August 1986-when he originally 
filed a claim.

There is some question as to whether the issue is properly 
before the Board.  The Veteran filed a notice of disagreement 
with the decision implementing the award in November 2001.  A 
SOC was issued by the RO in May 2002.  Although the issue was 
characterized as an appeal of the assigned rating, the 
assignment of the effective date was discussed in the SOC.  
Notably, the Veteran did not submit any document that could 
be construed as a substantive appeal within 60 days of the 
issuance of the SOC or within a year of notification of the 
August 2001 decision.  See 38 C.F.R. §§ 20.202, 20.302 
(2008).  Thereafter, the Veteran did file several VA Form 9s 
(Appeal to Board of Veterans' Appeals) with statements that 
he was appealing for an effective date earlier than September 
25, 1992 for the award of service connection for Hansen's 
disease.

The question of whether there was a pending appeal is evident 
in the RO's initial treatment of the issue as a new claim for 
an earlier effective date.  If this was the case, the claim 
would have to be dismissed as legally insufficient in view of 
the holding by the United States Court of Appeals for 
Veterans Claims (Court) that there is no such freestanding 
claim as a "claim for an earlier effective date."  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  However, the Court has 
also held that the Board is not forbidden from adjudicating 
matters where a claimant has failed to file a timely 
substantive appeal if VA has waived that requirement.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009).  In the Veteran's 
case, the claims file indicates that VA has treated the issue 
as timely filed and the Veteran has presented hearing 
testimony on the matter.  Therefore, the issue is properly 
before the Board and it may be addressed.

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).  
The effective date of a reopened claim is the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Because the October 1990 RO decision is final, the claim by 
which the Veteran was granted service connection for Hansen's 
disease, and which led to this appeal, was a claim to reopen 
a previously denied claim.  The Court has held that when a 
claim is reopened, the effective date cannot be earlier than 
the date of the claim to reopen.  Juarez v. Peake, 21 Vet. 
App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 
421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 
405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995).)

On September 25, 1992, the RO received correspondence from 
the Veteran.  It was determined that the statement 
constituted a petition to reopen the previously denied claim 
and the effective date of the award of service connection for 
Hansen's disease was set as of that date.  The Veteran was 
therefore afforded the earliest possible effective date and 
there is no legal basis to establish an earlier date unless 
there is a document of record received earlier than September 
25, 1992, that could be construed as a claim to reopen.

A review of the record reveals that the only correspondence 
received from the Veteran after the November 1990 
notification letter and prior to the September 1992 claim was 
a statement received by the RO in October 1991.  The 
statement is clearly a claim for an increased rating for 
service-connected peptic ulcer disease.  No other disability 
is mentioned in the statement including Hansen's disease.  
The October 1991 statement simply cannot be construed as a 
petition to reopen a claim of service connection for Hansen's 
disease.  Chronologically, the next correspondence received 
by VA from the Veteran was the September 25, 1992 statement.

The Board notes that VA or uniformed services medical records 
may form the basis of an informal claim to reopen.  See, 
e.g., 38 C.F.R. § 3.157 (1991).  Under the provisions of 
38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  Otherwise, in the case of 
evidence from a private physician, date of receipt of any 
record or report will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(2).

The claims file contains one VA examination report dated 
after the October 1990 decision and prior to September 25, 
1992.  The examination was conducted in April 1992 to assess 
the level of disability of the Veteran's service-connected 
peptic ulcer disease.  Hansen's disease was listed in the 
medical history section of the report along with several 
other disabilities that were not relevant to the examination.  
The report pertains to the Veteran's peptic ulcer disease 
claim and does not relate to Hansen's disease or in any way 
suggest that he was filing a claim of service connection for 
Hansen's disease.  Because there was no VA or uniformed 
services medical record related to Hansen's disease received 
within one year prior to the claim to reopen, section 
3.157(b)(1) is not for application.

Prior to September 25, 1992, evidence from a non-VA Federal 
source was also received.  Treatment records were received 
from the Dwight D. Eisenhower Army Medical Center at Fort 
Gordon, dated from November 1990 to January 1992.  Similar to 
the VA examination report, although Hansen's disease was 
listed in the Veteran's medical history, the records 
pertained to treatment for the Veteran's peptic ulcer disease 
and other unrelated disabilities.  Thus, section 3.157(b)(2) 
is not for application.

In sum, no claim (or record that can be construed as a claim) 
was received by VA until the correspondence was received from 
the Veteran on September 25, 1992.  Consequently, an 
effective date earlier than September 25, 1992, for the award 
of service connection for Hansen's disease is not warranted.


ORDER

Entitlement to an effective date earlier than September 25, 
1992, for the award of service connection for Hansen's 
disease is denied.


REMAND

The Board finds that further development is necessary 
regarding the claim of service connection for a depressive 
disorder secondary to service-connected migraine headaches.

The Veteran asserts that he has depression as a result of 
service-connected disability, particularly his migraine 
headaches.  He states that the medications for treatment of 
his migraines may play a role in the depression.  Thus, the 
Veteran contends that service connection is warranted on a 
secondary basis.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

The Veteran has not yet been afforded a VA examination in 
connection with this claim.  Thus, he should be scheduled for 
a VA psychiatric examination in order to confirm whether he 
has a diagnosis of a depressive disorder or to identify any 
other psychiatric disorders manifested by depression.  
Additionally, a medical opinion should be requested to 
determine whether any such disorder was caused or made 
chronically worse by service-connected disability, including 
the Veteran's migraine headaches.  See 38 C.F.R. § 3.310.  An 
opinion is important in light of a comment by Drs. K.E.T. and 
S.F.C. in March 2002 whereby they stated that the Veteran's 
difficulty with depression was mostly secondary to not being 
able to work and physical problems.  The specific physical 
problems were not identified. 

At his May 2009 hearing and in submitted statements, the 
Veteran mentioned that his treating physician, A.V.C., M.D., 
was going to provide an opinion as to the relationship 
between the Veteran's depression and his migraine headaches.  
The record was held open for 30 days after the hearing so as 
to provide time to submit the evidence.  However, no such 
evidence was provided.  Although records from Dr. A.V.C. were 
previously obtained, the Veteran indicated that he continues 
to receive treatment from the physician.  Therefore, on 
remand, updated treatment records should be obtained from Dr. 
A.V.C.

It appears that the Veteran receives regular treatment at the 
VA Medical Center (VAMC) in Charleston, South Carolina, and 
at its associated outpatient clinic in Savannah, Georgia.  
Updated VA treatment records should be obtained in light of 
the remand.

In January 2004, the Veteran was awarded disability by the 
Social Security Administration (SSA).  At his hearing, the 
Veteran stated that records in SSA's possession may contain 
evidence relevant to his claim.  Records from SSA were 
requested by the RO in March 2008.  In a response later that 
month, SSA stated that the Veteran's folder had been 
destroyed.  In May 2009, the Veteran stated that he was 
informed by SSA that the records had been shredded.  Because 
the Federal custodian of the records has advised VA that the 
requested records do not exist, further efforts to obtain the 
records would be futile and another request is not necessary.  
See 38 C.F.R. § 3.159(c)(2).

By a June 2008 rating decision, the RO, among other things, 
denied service connection for transient ischemic attacks and 
hypertension.  A claim for TDIU was also denied.  Thereafter, 
in November 2008, the Veteran indicated that he disagreed 
with those denials.  The statement may be construed as a 
notice of disagreement.  See 38 C.F.R. § 20.201 (2008).  A 
SOC is required when a claimant protests a determination.  
38 C.F.R. § 19.26 (2008).  To date, no SOC has been furnished 
regarding the three identified claims, or at least no SOC has 
been associated with the claims file that is before the 
Board.  Therefore, the issuance of a SOC is required 
regarding the three issues.  The Board must remand the issues 
for such an action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

In addition, a claim for an increased rating for migraine 
headaches was denied in July 2004.  The Veteran filed a 
notice of disagreement with the decision in June 2005.  By a 
June 2006 rating decision, the RO increased the disability 
rating for migraine headaches to 50 percent (from 10 
percent).  It was indicated that this action represented a 
full grant of the benefits sought on appeal.  However, 
because less than a total schedular rating was awarded for 
migraine headaches, and there is no indication the Veteran 
withdrew the notice of disagreement, the issuance of a SOC is 
also required for this claim.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Manlincon, 12 Vet. App. at 240-41.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Request updated treatment records 
(since September 2005) from Dr. A.V.C. in 
Statesboro, Georgia.  Obtain a release 
from the Veteran as necessary.

2.  Obtain the Veteran's more recent 
treatment records (since June 2008) from 
the Charleston VAMC (including the 
Savannah outpatient clinic) and associate 
the records with the claims folder.

3.  Schedule the Veteran for 
psychological testing and a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner(s).  Psychological 
testing should be conducted with a view 
toward determining whether the Veteran in 
fact meets the criteria for a diagnosis 
of a depressive disorder or any other 
psychiatric disorder manifested by 
depression.  The examiner should review 
the psychological test results, conduct a 
mental status examination, and provide a 
list all of the Veteran's psychiatric 
disorders in accordance with DSM-IV.  The 
examiner should also provide an opinion 
as to the medical probabilities that the 
Veteran has a psychiatric disorder 
manifested by depression that was caused 
or made chronically worse by service-
connected disability (primarily migraine 
headaches, but also consider service-
connected sinusitis, Hansen's disease, 
peptic ulcer disease, and residuals of a 
tonsillectomy).  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  An opinion should be 
provided for each diagnosed psychiatric 
disorder.  

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a depressive disorder 
secondary to service-connected migraine 
headaches.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

6.  Prepare a SOC in accordance with 
38 C.F.R. § 19.29  regarding the claims 
of service connection for transient 
ischemic attacks and hypertension, the 
claim for an increased rating for 
migraine headaches, and the claim for 
TDIU.  This is required unless the 
matters are resolved by granting the full 
benefits sought, or by the Veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the Veteran files a 
timely substantive appeal should any of 
these four issues be returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


